DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 14, 16, and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Lindegger et al., EP 3124986.

    PNG
    media_image1.png
    835
    563
    media_image1.png
    Greyscale

Regarding claims 10 and 18, Lindegger et al. discloses an elevator (see fig 1) with a suspension member arrangement (9) including a plurality of suspension members (11), each of the suspension members (11) including electrically conductive cords (23), and a monitoring arrangement (17) for monitoring an integrity status of the suspension member arrangement (9), the monitoring arrangement (17) comprising: an alternating voltage generator arrangement (G), including at least one alternating voltage generator (G1,G2), for generating first (G1) and second (G2) alternating voltages being phase shifted with respect to each other (see [0057]); a plurality of input connectors and output connectors (see connections in schematic in fig 3 – also referenced as conventional connections in page 4, lines 32 through page 5, line 14 of applicants specification), each of the connectors establishing electrical contact to cords (23) in one of the suspension members (11); a voltage analyzer arrangement, including at least one voltmeter (35a,35b), for measuring and analyzing a neutral point voltage resulting upon applying each one of the first (G1) and second (G2) alternating voltages to first and second cords (23) of the one suspension member (11), respectively, and after transmission of the first (G1) and second (G2) alternating voltages through the first and second cords (23) and superposition of the transmitted first (G1) and second (G2) alternating voltages at a neutral point at which the first and second cords are electrically interconnected (see [0022], [0063], and [0074]),; a supply circuitry including supply lines (25a,b) electrically interconnecting the alternating voltage generator arrangement (G1,G2) with the input connectors (as described above), and a measurement circuitry including measurement lines (27,ab) electrically interconnecting the voltage analyzer arrangement (35a,b) with at least one of the input connectors and the output connectors (as described above); and wherein the supply lines (25a,b) and the measurement lines (27a,b) are separate lines (see fig 3). 
Regarding claims 11, Lindegger et al. discloses the elevator according to Claim 10 wherein the input connectors and the output connectors (as described above) interconnect a group of the cords (23) in parallel to each other (see fig 3).
Regarding claim 12, Lindegger et al. discloses the elevator according to Claim 10 wherein an electrical resistance (R3,R4) through one of the supply lines (as described above) is non-negligible compared to an electrical resistance through the cords (23) contacted by the one supply line (as described above) and electrically series-connected to the one supply line (as described above).
Regarding claim 14, Lindegger et al. discloses the elevator according to Claim 10 wherein the alternating voltage generator arrangement (G1,G2) and the voltage analyzer arrangement (35a,35b) are configured such that electric currents transmitted through the supply lines (as described above) by the application of the first (G1) and second (G2) alternating voltages are stronger than electric currents transmitted through the measurement lines (27a,27b) by the application of the first (G1) and second (G2) alternating voltages.
Regarding claim 16, Lindegger et al. discloses the elevator according to Claim 10 wherein first ends of the supply lines (as described above) are connected to the alternating voltage generator arrangement (G) and first ends of the measurement lines (27a,b) are connected to the voltage analyzer arrangement (35a,b), and wherein second ends of the supply lines (as described above) and second ends of the measurement lines (27a,b) are each directly connected to one of the input connectors (as described above) or one of the output connectors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindegger et al.
Regarding claim 13, Lindegger et al. discloses the elevator according to Claim 10 but does not specify the supply line length.  It would have been an obvious matter of design choice to employ supply lines of the specified length since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ supply lines of the specified length in order to store the electrical monitoring setup in a location within the hoistway which does not interfere with maintenance within the machine room or pit.  
Regarding claim 15, Lindegger et al. discloses the elevator according to Claim 10 but does not specify the supply line and measurement lines cross-sectional size.  It would have been an obvious matter of design choice to employ supply lines of the specified dimensions since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ  lines of the specified dimensions in order to improve the sensitivity of the monitoring system.  

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 17, including every structural element recited in the claims, especially, the configuration wherein first ends of the supply lines are connected to the alternating voltage generator arrangement and first ends of the measurement lines are connected to the voltage analyzer arrangement, and wherein second ends of both the supply lines and the measurement lines are connected to each other before being commonly connected via a connector line to one of the input connectors or one of the output connectors.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654